Exhibit 10.35

Allin Corporation

Annual Base Salaries for Executive Officers Effective January 1, 2006

On March 1, 2006, the Board of Directors of Allin Corporation implemented
changes in annual base salary for its executive officers retroactive to an
effective date of January 1, 2006 as follows:

 

Executive Officer

  

Position

  

Annual Base Salary

Effective as of
January 1, 2006

Richard W. Talarico

   Chairman, Chief Executive Officer and President    $ 185,000

Dean C. Praskach

   Chief Financial Officer, Vice President-Finance, Treasurer and Secretary    $
150,000